Exhibit 10.1
Fuel Systems Solutions, Inc.
780 Third Avenue, 25th Floor
New York, New York 10017
December 16, 2015
 
Re:        Amendment to Retirement Agreement
 
Dear Mr. Costamagna:
 
Reference is made to the Retirement Agreement (the “Retirement Agreement”)
entered into among Fuel Systems Solutions, Inc., a Delaware corporation (the
“Company”), MTM S.r.L. (“MTM”, a subsidiary of the Company), and Mariano
Costamagna, a resident of the Republic of Italy (“Mr. Costamagna”), as of April
24, 2015.
 
In accordance with the terms of the Retirement Agreement, and in connection with
the transactions contemplated by the Agreement and Plan of Merger, dated as of
September 1, 2015 (the “Merger Agreement”) by and among Westport Innovations
Inc., Whitehorse Merger Sub Inc. and the Company, the Retirement Date is hereby
amended to be the earlier of (i) the Closing Date (as defined in the Merger
Agreement), and (ii) April 30, 2016.  Except as amended hereby, all other terms
of the Retirement Agreement and the Restricted Stock Unit Agreement entered into
as of April 24, 2015 between the Company and Mr. Costamagna remain unchanged and
are in full force and effect.
 
This Amendment to the Retirement Agreement has been duly executed by authorized
representatives of the Company and MTM, and by Mr. Costamagna.
 
ACKNOWLEDGED:
  FUEL SYSTEMS SOLUTIONS, INC.          
By:
/s/ Marco Di Toro   By: /s/ Colin S. Johnston Name:  Marco Di Toro   Name: 
Colin S. Johnston Title: Director FSYS   Title: Chairman, Compensation Committee

 
ACKNOWLEDGED:
 
MTM S.R.L.
         
By:
/s/ Pier Antonio Costamagna   By: Aldo Zanvercelli Name:  Pier Antonio
Costamagna   Name:  Aldo Zanvercelli Title: Amministratore (Director) MTM SRL  
Title: Amministratore (Director) MTM SRL

 
 
ACKNOWLEDGED:
  MARIANO COSTAMAGNA        
By:
/s/ Marco Di Toro   /s/ Mariano Costamagna Name:  Marco Di Toro   Mariano
Costamagna (Signature) Title: Director FSYS      

 
 
1


--------------------------------------------------------------------------------